PER CURIAM.
Appellant seeks review of a final order dismissing its third-party complaint with *1119prejudice. Because it is apparent from the record that, in granting the third-party defendant’s motion to dismiss, the trial court relied upon matters not contained -within the four corners of the complaint, we reverse. E.g., Varnes v. Dawkins, 624 So.2d 349 (Fla. 1st DCA 1993); Fish v. Post of Amvets No. 85, 560 So.2d 337 (Fla. 1st DCA 1990); Crews v. Ellis, 531 So.2d 1372 (Fla. 1st DCA 1988).
REVERSED.
MINER, WEBSTER and BENTON, JJ., concur.